Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112635 Page 1 of
                                      15



1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                          UNITED STATES DISTRICT COURT
17                        SOUTHERN DISTRICT OF CALIFORNIA
18
19   IN RE: QUALCOMM                       No. 3:17-CV-0108-GPC-MDD
     LITIGATION                            QUALCOMM INCORPORATED’S
20
                                           MOTION REGARDING BCPA
21                                         EVIDENCE
22                                         Judge:     Hon. Gonzalo P. Curiel
                                           Courtroom: 2D
23
24
25
26
27
28

       QC’S MOTION RE: BCPA EVIDENCE                             CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112636 Page 2 of
                                      15



1                                                     TABLE OF CONTENTS
2                                                                                                                                  Page
3
     	
4
     INTRODUCTION ........................................................................................................ 1 
5
6    ARGUMENT ................................................................................................................ 1 

7    I.        The Court Has Already Decided the Merits of Apple’s BCPA Claims. ............ 1 
8    II.       Evidence of the BCPA Order Should Be Excluded Under Rules 401 and
9              403. ..................................................................................................................... 4 

10   III.      BCPA Evidence that Goes Only to Apple’s Equitable Antitrust Claim
               Should Not Be Presented to the Jury. ................................................................. 5 
11
12                       Evidence Regarding the BCPA Section 7 Dispute Is Not Relevant
                         to Any Jury Claims. ...................................................................................5 
13
                         Evidence Regarding the Regulatory Investigations of Qualcomm
14                       Should Be Excluded Under Rules 401 and 403. .......................................6 
15   CONCLUSION ............................................................................................................. 9 
16
      
17
18
19
20
21
22
23
24
25
26
27
28

           QC’S MOTION RE: BCPA EVIDENCE                                                             CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112637 Page 3 of
                                      15



1                                                 TABLE OF AUTHORITIES
2                                                                                                                                  Page(s)
3    Cases
4    BP Amoco Chem. Co. v. Flint Hills Res., LLC, 697 F. Supp. 2d 1001 (N.D.
5      Ill. 2010) .......................................................................................................................... 7

6    Burdett v. Reynoso, No. C-06-00720-JCS, 2007 WL 4554034 (N.D. Cal.
       Nov. 20, 2007) ................................................................................................................ 4
7
8    Guidi v. Inter-Continental Hotels Corp., No. 95 Civ. 9006 (LAP), 2003 WL
       1907904 (S.D.N.Y. Apr. 16, 2003)................................................................................. 8
9
     Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977) ............................................................... 5
10
11   Kramas v. Sec. Gas & Oil Inc., 672 F.2d 766 (9th Cir. 1982) ............................................ 7

12   Nw. Mut. Life Ins. Co. v. Koch, 424 Fed. App’x. 621 (9th Cir. 2011) ................................ 4
13   Oyarzo v. Tuolumne Fire Dist., No. 1:11-cv-01271-SAB, 2013 WL 5718882
14     (E.D. Cal. Oct. 18, 2013) ................................................................................................ 4

15   Pecover v. Elecs. Arts Inc., 633 F. Supp. 2d 976 (N.D. Cal. 2009) .................................... 6
16   Rios v. Tilton, No. 2:07-cv-0790-KJN, 2016 WL 29567 (E.D. Cal. Jan. 4,
17      2016) ............................................................................................................................... 4

18   Sugar Ass’n Inc. v. McNeil-PPC, No. 04-1007 (DSF), 2008 WL 4755611
        (C.D. Cal. Jan. 1, 2008) .................................................................................................. 8
19
20   UM Corp. v. Tsubaraya Prods. Co., No. 2:15-cv-03764-AB, 2017 WL
       5983766 (C.D. Cal. Nov. 3, 2017) .................................................................................. 8
21
     Statutes & Rules
22
     Fed. R. Evid. 401 ............................................................................................................. 7, 8
23
24   Fed. R. Evid. 404(b) ............................................................................................................. 7
25
26
27
28
          QC’S MOTION RE: BCPA EVIDENCE                                -ii-                      CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112638 Page 4 of
                                      15



1             Following the Court’s Order on Apple’s Motion for Summary Judgment on
2    Qualcomm’s BCPA Counterclaims, entered on March 13, 2019 (the “BCPA Order”),
3    Qualcomm files this motion to address the role of evidence at trial regarding the Business
4    Cooperation and Patent Agreement (“BCPA”).
5                                         INTRODUCTION
6             First, Qualcomm submits that, in granting summary judgment on Qualcomm’s
7    BCPA Section 7 counterclaims, the Court decided Apple’s BCPA claims, too. Nothing
8    remains to be tried on Apple’s claims, and they should not be submitted to the jury.
9    (See Part I.) Second, Qualcomm submits that the Court’s decision to grant summary
10   judgment against Qualcomm on the BCPA claims is irrelevant to the remaining claims,
11   and it would be unfairly prejudicial to Qualcomm for the jury to hear evidence that the
12   Court already decided certain claims in Apple’s favor as a matter of law. Accordingly,
13   the parties should not be permitted to refer to the BCPA Order at trial. (See Part II.)
14   Third, Qualcomm submits that the role of evidence regarding the BCPA has
15   fundamentally changed as a result of the BCPA Order. Although evidence regarding the
16   BCPA itself remains relevant for the very limited purpose of addressing the parties’
17   economic arrangements, evidence of the BCPA Section 7 dispute—including evidence
18   regarding regulatory investigations, Qualcomm’s withholding of BCPA payments, and
19   Apple’s antitrust theories of “gagging” and “retaliation”—should not be heard by the jury
20   because Apple’s antitrust claim (on which Apple hangs the relevance of the BCPA) will
21   be decided by the Court. It would be distracting, unnecessary and unfairly prejudicial to
22   Qualcomm to present this evidence to the jury. This evidence therefore should be
23   excluded under Rules 401 and 403. (See Part III.) This relief is not only warranted under
24   the Rules of Evidence, but also will meaningfully streamline this complex case.
25                                         ARGUMENT
26   I.       The Court Has Already Decided the Merits of Apple’s BCPA Claims.
27            Apple moved for summary judgment on only Qualcomm’s Section 7 BCPA
28   counterclaims, not on Apple’s own, affirmative BCPA claims. (ECF 1027 at 4-5.) The
          QC’S MOTION RE: BCPA EVIDENCE         -1-                  CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112639 Page 5 of
                                      15



1    Court’s BCPA Order was thus directed to only Qualcomm’s BCPA counterclaims. (Id. at
2    2.) But the logical and practical consequence of the Court’s BCPA Order is that the
3    Court decided Apple’s BCPA claims as well.
4          Qualcomm filed four counterclaims relating to Section 7 of the BCPA:
5              Count VI: breach of contract;
6              Count VII: breach of the implied covenant of good faith and fair dealing;
7              Count VIII: unjust enrichment (in the alternative to Counts VI and VII); and
8              Count IX: declaration that Qualcomm is released from any obligation to
9                make further payments under the BCPA, including those for the second,
10               third, and fourth quarters of 2016. (Qualcomm SACC, ECF 469 at 158-65.)
11         Apple likewise filed four claims relating to Section 7 of the BCPA:
12             Count I: breach of contract for Qualcomm’s nonpayment under Section 7
13               for the second, third, and fourth quarters of 2016;
14             Count II: breach of the implied covenant of good faith and fair dealing
15               based on the same nonpayment;
16             Count III: violation of Cal. Civ. Code § 1671(b), on the theory that if
17               Section 7 of the BCPA is interpreted as Qualcomm argues, it is an
18               unenforceable liquidated damages provision; and
19             Count IV: declaratory relief, including declarations that Qualcomm
20               breached its obligation to make payments under the BCPA; that Apple did
21               not breach Section 7 of the BCPA; and that Apple’s statements are protected
22               by litigation privilege under Cal. Civ. Code § 47. (Apple FAC, ECF 83 at
23               72-77.)
24         Qualcomm’s and Apple’s Section 7 BCPA claims are mirror images of each other.
25   Qualcomm claimed that Apple should refund Qualcomm’s BCPA payments; Apple
26   claimed it need not. (See, e.g., Qualcomm SACC ¶¶ 359-61, 374; Apple FAC ¶ 279.)
27   Apple claimed that Qualcomm should make BCPA payments for the second, third, and
28   fourth quarters of 2016; Qualcomm claimed it need not. (See, e.g., Apple FAC ¶¶ 249-
      QC’S MOTION RE: BCPA EVIDENCE           -2-                  CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112640 Page 6 of
                                      15



1    253, 256, 279; Qualcomm SACC ¶ 380.) Underlying each party’s claims is the question
2    whether Apple “initiate[d] or induce[d] certain types of litigation or investigations”.
3    (ECF 1027 at 1.)
4          The Court’s BCPA Order resolved all of these questions, and thereby decided the
5    parties’ Section 7 BCPA claims in Apple’s favor. The Court decided that Apple did not
6    initiate or induce any investigations during the term of the BCPA (or, if it did, that
7    Apple’s actions were not prohibited by the BCPA). (Id. at 12-34.) The Court decided
8    that Qualcomm was not “denied [any] benefits to which it was lawfully entitled”. (Id. at
9    34.) And the Court decided that Qualcomm “failed to raise a genuine issue of disputed
10   fact as to whether the parties had a meeting of the minds” regarding the meaning of
11   Section 7. (Id. at 37.) The Court’s BCPA Order resolves the issues in dispute between
12   the parties; there are no BCPA Section 7 issues left to try. Qualcomm therefore expects
13   that, based on the Court’s rulings in the BCPA Order, the Court at an appropriate time
14   will enter judgment for Apple on its Count I (that Qualcomm breached its obligation to
15   make payments under the BCPA) and Count IV (declaration that Apple did not breach
16   Section 7 of the BCPA). This outcome would render moot Apple’s Count II (breach of
17   an implied covenant of good faith and fair dealing); Count III (that Section 7, as
18   interpreted by Qualcomm, is an unreasonable liquidated damages provision); and
19   Count IV (that Apple’s statements, if breaches of the BCPA, were protected by litigation
20   privilege) (see Apple FAC ¶ 279).
21         Apple does not appear to dispute that its BCPA claims have been decided as a
22   practical matter. At the March 14, 2019 hearing on the parties’ motions in limine (“MiL
23   Hearing”), Apple’s counsel explained why Apple believes “the BCPA is still relevant” to
24   Apple’s antitrust claim but made no mention of its BCPA claims. (MiL Hr’g Tr. 68:12-
25   69:4.) Indeed, Apple previously acknowledged that the parties’ BCPA claims “overlap”.
26   (ECF 1026-1 at 4.)
27         Although Qualcomm respectfully disagrees with the BCPA Order and reserves its
28   right to appeal it once there is a final judgment, Qualcomm submits that, under the BCPA
      QC’S MOTION RE: BCPA EVIDENCE             -3-                  CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112641 Page 7 of
                                      15



1    Order, there are no remaining issues to try under Counts I, II, III, and IV of Apple’s
2    Complaint. For some reason, Apple moved for judgment on Qualcomm’s BCPA
3    Section 7 counterclaims but not its own BCPA claims. Apple should not be permitted by
4    this procedure to submit its Counts I, II, III, or IV to the jury, as there is now nothing left
5    for the jury to decide, and it would be unfairly prejudicial to Qualcomm for Apple to
6    present claims to the jury to which Qualcomm cannot—based on the Court’s BCPA
7    Order—present any defense.
8    II.   Evidence of the BCPA Order Should Be Excluded Under Rules 401 and 403.
9          The Court should not permit any party to refer at trial to the BCPA Order or the
10   grant of partial summary judgment in Apple’s favor. The fact of the partial summary
11   judgment grant, and the rulings the Court made in the BCPA Order, are irrelevant to the
12   parties’ remaining claims, and Qualcomm submits that it would be unfairly prejudicial to
13   Qualcomm for Apple to inform the jury that the Court previously ruled against
14   Qualcomm as a matter of law on some of the claims in this case.
15         As the Ninth Circuit has stated, “[e]vidence of a trial judge’s interlocutory ruling
16   may be highly prejudicial” because the “influence of the trial judge on the jury” is
17   significant and may even “prove [to be] controlling”. Nw. Mut. Life Ins. Co. v. Koch, 424
18   F. App’x. 621, 624 (9th Cir. 2011). For that reason, courts often prohibit reference in
19   jury trials to previous summary judgment rulings in the case. For example, in Rios v.
20   Tilton, No. 2:07-cv-0790-KJN, 2016 WL 29567 (E.D. Cal. Jan. 4, 2016), the court
21   “grappled with whether to permit a jury to be informed about a prior entry of partial
22   summary judgment”, id. at *4, and ruled that “neither party will be permitted to refer to
23   the fact of this finding”, id. at *8. Similarly, in Burdett v. Reynoso, No. C-06-00720-JCS,
24   2007 WL 4554034 (N.D. Cal. Nov. 20, 2007), the court ordered that “[t]here will be no
25   reference to the summary judgment ruling”, id. at *3, while noting that “if any side opens
26   the door and offers evidence that contradicts the Court’s . . . findings, then the Court will
27   consider instructing the jury on the Court’s . . . findings”, id. at *2. And in Oyarzo v.
28   Tuolumne Fire Dist., No. 1:11-cv-01271-SAB, 2013 WL 5718882 (E.D. Cal. Oct. 18,
       QC’S MOTION RE: BCPA EVIDENCE             -4-                   CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112642 Page 8 of
                                      15



1    2013), the court held that “[t]he fact that Defendants[’] motion for summary judgment
2    has been granted in respect to certain claim[s] or defendants is irrelevant and the
3    admission of such evidence is highly prejudicial”. Id. at *9. We submit that the same is
4    true here.
5    III. BCPA Evidence that Goes Only to Apple’s Equitable Antitrust Claim Should
            Not Be Presented to the Jury.
6            Evidence concerning the BCPA Section 7 dispute, including evidence relating to
7    regulatory investigations of Qualcomm, should not be presented to the jury. Apple has
8    no jury claims left in this case, and the BCPA Section 7 dispute is not relevant to the
9    CMs’ antitrust claims. Evidence concerning that dispute would be highly prejudicial to
10   Qualcomm before the jury.
11             Evidence Regarding the BCPA Section 7 Dispute Is Not Relevant to Any
               Jury Claims.
12
             Apple contends that evidence relating to the BCPA is relevant to Apple’s antitrust
13
     claim, based on Apple’s theories that it suffered antitrust injuries (1) when Qualcomm
14
     “gagged” Apple by entering into the BCPA with Apple; and (2) when Qualcomm did not
15
     pay Apple the BCPA payments for the second, third and fourth quarters of 2016 in
16
     “retaliation” for Apple’s interactions with antitrust regulators.1 (Apple FAC ¶¶ 191,
17
     243.) But Apple’s BCPA-based “gagging” and “retaliation” theories do not provide any
18
     basis for submitting BCPA-related evidence to the jury—because Apple has no basis to
19
     submit its antitrust claim to the jury, period.
20
             Apple has conceded, including in its March 12, 2019 motion to empanel an
21
     advisory jury, that there is no right to a jury trial on its antitrust claim. (ECF 1026-1 at 33
22
     (“Undisputed – Claims for Court” includes Apple’s “Count LXII (Sherman Act § 2)”).)
23
     This is because Apple, unlike the CMs (who are entitled to a jury on their antitrust
24
     claims) can seek only equitable relief from the Court. As Apple put it: “Only the CMs’
25
     [antitrust] claim is triable to a jury as of right . . . . Apple seeks only injunctive relief.”
26
     (ECF 1026-1 at 3); see Illinois Brick Co. v. Illinois, 431 U.S. 720, 736-38 (1977);
27
         1
          As Qualcomm will demonstrate to the Court at the appropriate time, Apple’s
28   theories have no basis in law or fact.
       QC’S MOTION RE: BCPA EVIDENCE              -5-                    CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112643 Page 9 of
                                      15



1    Pecover v. Elecs. Arts Inc., 633 F. Supp. 2d 976, 980 (N.D. Cal. 2009).2 The CMs cannot
2    avail themselves of Apple’s BCPA-based antitrust theories. The CMs were not parties to
3    the BCPA. Therefore the CMs could not have been “gagged” by any provision of the
4    BCPA, nor could the CMs claim “retaliation” against them based on Qualcomm’s non-
5    payment of BCPA payments to Apple.
6            Accordingly, as a result of Apple’s decision to move for summary judgment on
7    Qualcomm’s BCPA claims, and the Court’s BCPA Order granting Apple’s motion, there
8    is no basis on which to present Apple’s BCPA-based “gagging” or “retaliation” theories
9    to the jury.
10                  Evidence Regarding the Regulatory Investigations of Qualcomm Should
                    Be Excluded Under Rules 401 and 403.
11           Evidence regarding the regulatory investigations of Qualcomm are relevant, if at
12   all, only to Apple’s “gagging” and retaliation antitrust theories. Because the antitrust
13   claim should not be presented to the jury, neither should evidence of the regulatory
14   investigations. Notably, the reason Apple gave for opposing Qualcomm’s proposed
15   stipulation to exclude evidence of other antitrust proceedings was that “Qualcomm’s
16   overbroad proposal would bar use of such antitrust proceedings to establish Apple’s
17   claims of retaliation in violation of the antitrust laws and the BCPA.” (ECF 1040 at 1
18   (emphasis added).) As Apple explained it, “[w]ithout this evidence, the jury will not be
19   able to understand the exclusionary purpose and effects of Section 7 of the BCPA” (id. at
20   2), which is “crucial” to Apple’s antitrust claim. For the reasons stated above, however,
21   Apple’s antitrust claim should not be tried to the jury (and its BCPA claims should not be
22
23       2
           In the parties’ update regarding proposed jury instructions and verdict forms, filed
     last night, Apple renewed its request for an advisory jury on certain claim elements of its
24   Sherman Act Section 2 claim, on a new “Antitrust Illegality” defense and on a new issue
     regarding whether the SULAs have a “lawful purpose”. (ECF 1047-1 at 1-2.) All of
25   these issues are for the Court, not the jury (ECF 1047-2 at 3), and Apple provides no
     good reason for the renewal of its request to empanel an advisory jury on these issues,
26   which must ultimately be decided by the Court. To the contrary, Apple’s choice to raise
     new issues and seek an advisory jury on specific elements of certain claims serves only to
27   prove that its request is inappropriate, and appear to be designed to put prejudicial
     evidence before the jury notwithstanding that such evidence is irrelevant to the claims the
28   jury must decide.
       QC’S MOTION RE: BCPA EVIDENCE           -6-                   CASE NO. 3:17-CV-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112644 Page 10
                                      of 15



1    tried at all). And Apple has not identified any other claim to which the regulatory
2    investigations are relevant. There is none.
3          Further, evidence regarding the regulatory investigations should be excluded under
4    Rule 403 because it would confuse the issues and unfairly prejudice the jury with respect
5    to the claims that are properly before the jury. This evidence is certain to lead to a series
6    of mini trials regarding Qualcomm’s good-faith bases for withholding payments;
7    Qualcomm’s and Apple’s unsuccessful efforts to resolve the BCPA payment dispute
8    outside of litigation; Apple’s interactions with and statements to multiple regulators over
9    many years; and the circumstances and results of each of those investigations. These
10   mini trials are likely to confuse and mislead the jury and waste the jurors’ time. The risks
11   of juror confusion and time wasting are especially significant given the fact-intensive
12   nature of this evidence.
13         In addition, given that such evidence has no probative value to the claims the jury
14   must decide, there is a high risk of unfair prejudice to Qualcomm if such evidence were
15   presented to the jury. (See ECF 892 at 2-4 (explaining why evidence of other antitrust
16   proceedings would be highly prejudicial).) Evidence of other antitrust proceedings does
17   not make it any “more or less probable” that Qualcomm violated any antitrust law based
18   on the specific claims in this matter. Fed. R. Evid. 401. As Apple itself acknowledges,
19   “[t]here is no element of the parties’ cause of action that would tend to be proven or
20   disproven by reference to other antitrust proceedings involving different facts, different
21   markets, and different parties.” (ECF 867, Apple MiL 10 at 1, emphasis added). Such
22   evidence would also be improper if offered for character or “propensity to act” purposes.
23   See Fed. R. Evid. 404(b); Kramas v. Sec. Gas & Oil Inc., 672 F.2d 766, 772 (9th Cir.
24   1982) (upholding trial court’s exclusion of other litigation evidence under 404(b)); BP
25   Amoco Chem. Co. v. Flint Hills Res., LLC, 697 F. Supp. 2d 1001, 1038 (N.D. Ill. 2010)
26   (upholding exclusion of prior litigation matters that “essentially amounted to propensity
27   evidence” in motion for new trial).
28         The prejudicial effect with respect to foreign antitrust proceedings is especially
      QC’S MOTION RE: BCPA EVIDENCE             -7-                   CASE NO. 3:17-CV-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112645 Page 11
                                      of 15



1    great. See, e.g., UM Corp. v. Tsubaraya Prods. Co., No. 2:15-cv-03764-AB (AJWX),
2    2017 WL 5983766, at *8-9 (C.D. Cal. Nov. 3, 2017) (holding that “foreign findings are
3    not relevant” because they “do not tend to make any facts more or less probable” and
4    “may lead to confusion regarding the actual issues before the Court in the instant case”);
5    Sugar Ass’n Inc. v. McNeil-PPC, No. 04-1007 (DSF), 2008 WL 4755611, at *2 (C.D.
6    Cal. Jan. 1, 2008) (excluding evidence of party’s foreign judgments on Rule 401 and 403
7    grounds). Juries are ill-equipped to contextualize evidence regarding fines levied by
8    foreign regulators and might abdicate their fact-finding responsibilities in deference to
9    foreign regulators’ decisions. Courts have recognized that admitting evidence of foreign
10   proceedings and results runs the risk of creating a “trial within a trial”, where both parties
11   would seek to present evidence to explain the foreign system and argue why the foreign
12   decision should or should not be given any weight. See Guidi v. Inter-Continental Hotels
13   Corp., No. 95 Civ. 9006 (LAP), 2003 WL 1907904, at *2 (S.D.N.Y. Apr. 16, 2003).
14           For these reasons, the Court should preclude Apple from presenting to the jury
15   evidence regarding Apple’s BCPA-related “gagging” and “retaliation” theories. Such
16   evidence should be presented, to the extent it is relevant at all, to the Court for its
17   consideration of Apple’s antitrust claim.3
18                                        *             *            *
19           As stated at the outset, Qualcomm acknowledges that certain evidence regarding
20   the BCPA remains relevant for a limited purpose. The parties will need to address the
21   BCPA as part of the evidence on the parties’ economic arrangements over time. Apple
22   and the CMs contend that Qualcomm’s payments under the BCPA acted as effective
23   “royalty rebates”, and are therefore evidence that Qualcomm overcharged the CMs in
24   violation of Qualcomm’s FRAND commitments and the antitrust laws. (CM
25   Counterclaims ¶ 214; Ex. 1 (Leitzinger Rpt.) ¶¶ 50-54.) While Qualcomm disagrees with
26
         3
            All parties agree that some claims will be tried to the jury, while other claims will
27   be tried to the Court. Qualcomm will be prepared to address the issue of which claims
     fall into each bucket, and the logistics of how each set of claims will be tried, at the
28   March 28, 2019 hearing.
      QC’S MOTION RE: BCPA EVIDENCE               -8-                    CASE NO. 3:17-CV-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112646 Page 12
                                      of 15



1    Apple and the CMs’ characterization of the BCPA payments as “royalty rebates” (see
2    Qualcomm SACC ¶¶ 35-36) and with the CMs’ allegation that they have been
3    overcharged for the rights to use Qualcomm’s patented technologies, the parties will
4    present their competing evidence on this issue at trial. Thus, Qualcomm does not seek to
5    exclude evidence on the negotiation of the BCPA, the fact of the BCPA payments, or the
6    reasons for them, to the extent such evidence is presented for the limited purpose of
7    explaining the parties’ economic arrangements.
8           But as the Court rightly observed, this is a “monstrosity of a case”. (MiL Hr’g Tr.
9    110:25.) And this is an opportunity to meaningfully streamline it. The jury should not
10   have to sit through extensive testimony about a contract dispute the Court has already
11   resolved, and Apple should not be permitted to present evidence on “gagging” and
12   “retaliation” theories—or related evidence concerning regulatory proceedings—that
13   relate only, if at all, to a claim that is not for the jury to decide.
14                                           CONCLUSION
15          For the foregoing reasons, Qualcomm respectfully requests that (1) Counts I, II,
16   III, and IV of Apple’s complaint not be submitted to the jury, as the merits of these
17   claims have already been decided by the Court’s BCPA Order, and the Court will enter
18   judgment on these claims as appropriate (subject to Qualcomm’s reservation of its right
19   to appeal from the BCPA Order); (2) the Court prohibit the parties from referring in the
20   presence of the jury to the BCPA Order or the grant of partial summary judgment in
21   Apple’s favor; and (3) the Court exclude evidence from the presentation to the jury
22   regarding (a) Apple’s BCPA-based “gagging” theory, (b) Apple’s BCPA-based
23   “retaliation” theory, including the fact of Qualcomm’s withholding of BCPA payments,
24   and (c) antitrust investigations of Qualcomm.
25
26
27
28
       QC’S MOTION RE: BCPA EVIDENCE               -9-                    CASE NO. 3:17-CV-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112647 Page 13
                                      of 15



1    Dated: March 22, 2019            Respectfully submitted,
2
3                                     By    /s/ Evan R. Chesler
                                           Evan R. Chesler
4
5                                     CRAVATH, SWAINE & MOORE LLP
                                      Evan R. Chesler (pro hac vice)
6                                     (N.Y. Bar No. 1475722)
                                      echesler@cravath.com
7                                     Keith R. Hummel (pro hac vice)
                                      (N.Y. Bar No. 2430668)
8                                     khummel@cravath.com
                                      Richard J. Stark (pro hac vice)
9                                     (N.Y. Bar No. 2472603)
                                      rstark@cravath.com
10                                    Antony L. Ryan (pro hac vice)
                                      (N.Y. Bar No. 2784817)
11                                    aryan@cravath.com
                                      Gary A. Bornstein (pro hac vice)
12                                    (N.Y. Bar No. 2916815)
                                      gbornstein@cravath.com
13                                    J. Wesley Earnhardt (pro hac vice)
                                      (N.Y. Bar No. 4331609)
14                                    wearnhardt@cravath.com
                                      Yonatan Even (pro hac vice)
15                                    (N.Y. Bar No. 4339651)
                                      yeven@cravath.com
16                                    Vanessa A. Lavely (pro hac vice)
                                      (N.Y. Bar No. 4867412)
17                                    vlavely@cravath.com
                                      Worldwide Plaza
18                                    825 Eighth Avenue
                                      New York, New York 10019
19                                    Telephone: (212) 474-1000
                                      Facsimile: (212) 474-3700
20
21
22
23
24
25
26
27
28
     QC’S MOTION RE: BCPA EVIDENCE     -10-                 CASE NO. 3:17-CV-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112648 Page 14
                                      of 15



1                                     QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
2                                     David A. Nelson (pro hac vice)
                                      (Ill. Bar No. 6209623)
3                                     davenelson@quinnemanuel.com
                                      Stephen Swedlow (pro hac vice)
4                                     (Ill. Bar No. 6234550)
                                      stephenswedlow@quinnemanuel.com
5                                     500 West Madison St., Suite 2450
                                      Chicago, Illinois 60661
6                                     Telephone: (312) 705-7400
                                      Facsimile: (312) 705-7401
7
8                                     Alexander Rudis (pro hac vice)
                                      (N.Y. Bar No. 4232591)
9                                     alexanderrudis@quinnemanuel.com
                                      51 Madison Ave., 22nd Floor
10                                    New York, New York 10010
                                      Telephone: (212) 849-7000
11                                    Facsimile: (212) 849-7100
12                                    Sean S. Pak (SBN 219032)
                                      seanpak@quinnemanuel.com
13                                    50 California St., 22nd Floor
                                      San Francisco, California 94111
14                                    Telephone: (415) 875-6600
                                      Facsimile: (415) 875-6700
15
16                                    JONES DAY
                                      Karen P. Hewitt (SBN 145309)
17                                    Randall E. Kay (SBN 149369)
                                      rekay@jonesday.com
18                                    4655 Executive Drive, Suite 1500
                                      San Diego, California 92121
19                                    Telephone: (858) 314-1200
                                      Facsimile: (858) 345-3178
20
                                      Attorneys for Defendant and
21                                    Counterclaim-Plaintiff
                                      QUALCOMM INCORPORATED
22
23
24
25
26
27
28
     QC’S MOTION RE: BCPA EVIDENCE     -11-                CASE NO. 3:17-CV-0108-GPC-MDD
 Case 3:17-cv-00108-GPC-MDD Document 1051-1 Filed 03/22/19 PageID.112649 Page 15
                                      of 15



1                                CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that a true and correct copy of the above and
3    foregoing document has been served on March 22, 2019, to all counsel of record who are
4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
5    Local Rule 5.4(d). Any other counsel of record will be served by electronic mail,
6    facsimile and/or overnight delivery.
7          I certify under penalty of perjury that the foregoing is true and correct. Executed
8    on March 22, 2019, at New York, New York.
9
10
                                            By: /s/ Evan R. Chesler
11
                                                   Evan R. Chesler
12                                                 echesler@cravath.com
                                                   Attorneys for Defendant and
13                                                 Counterclaim-Plaintiff
                                                   QUALCOMM
14                                                 INCORPORATED
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       QC’S MOTION RE: BCPA EVIDENCE                               CASE NO. 3:17-CV-0108-GPC-MDD
